          Case 3:20-cr-00088-TSL-FKB Document 38 Filed 10/05/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                     CRIMINAL NO. 3:20-cr-88-TSL-FKB

MARK ANTHONY COLEMAN


                      GOVERNMENT’S RESPONSE TO DEFENDANT’S
                     FIRST MOTION FOR DISMISSAL OF INDICTMENT


           The United States (hereafter the “Government”) hereby files its response in opposition

to the First Motion for Dismissal of Indictment by Defendant Mark Anthony Coleman. For

the reasons stated below, the Court should deny the motion:

     I.       Background

           The two-count federal indictment returned against the defendant on July 14, 2020,

stated in count 1:

           “Beginning on or about February 24, 2020, and continuing through on or about May 7,

2020, in Hinds County, in the Northern Division of the Southern District of Mississippi, and

elsewhere, the defendant, Mark Anthony Coleman, did use a facility and means of interstate

commerce, that is, a cellular telephone connected to the Internet, to attempt to knowingly

persuade, induce, entice and coerce an individual whom he knew had not attained the age of

18 years, to engage in sexual activity under such circumstances that would constitute a

criminal offense by any person under Mississippi Code of 1972, Section 97-3-95, all in

violation of Title 18, United States Code, Section 2422(b).”


                                                 1
     Case 3:20-cr-00088-TSL-FKB Document 38 Filed 10/05/20 Page 2 of 6




         Count 2 alleged an offense, with the same county, division and jurisdiction of the

Court:

         “On or about February 24, 2020, in Hinds County, in the Northern Division of the

Southern District of Mississippi, and elsewhere, the defendant, Mark Anthony Coleman, did

unlawfully and knowingly alter, destroy, mutilate, conceal, and cover up a tangible object

with the intent to impede, obstruct, and influence the investigation and proper administration

of any matter within the jurisdiction of any department or agency of the United States, or in

relation to or contemplation of any such matter or case, to wit: the defendant, Mark Anthony

Coleman, deleted text messages and images of a minor female from his cellular telephone and

disconnected services to a cellular telephone purchased for the minor female by him, all in

violation of Title 18, United States Code, Section 1519.”

   II.      The defendant’s first motion should be denied because the indictment allowed
            the defendant to prepare a defense to the charges against him.

         The July 14, 2020, indictment issued against the defendant contained clear and

particular language, which allowed the defendant to begin preparing his defense.     An

indictment “must be a plain, concise, and definite written statement of the essential facts

constituting the offense charged and must be signed by an attorney for the government.”

Fed. R. Crim. P. 7 (c)(1)(2020). When reviewing an indictment, the Court must take the

indictment’s allegations as true. United States v. Lucas, 516 F.3d 316, 342 (5th Cir. 2008).

An indictment is sufficient if it “alleges every element of the crime charged and in such a way

as to enable the accused to prepare his defense and to allow the accused to invoke the double

jeopardy clause in any subsequent proceeding.” United States v. Ratcliff, 488 f.3D 639, 643

(5TH Cir. 2007).
                                                2
      Case 3:20-cr-00088-TSL-FKB Document 38 Filed 10/05/20 Page 3 of 6




       Based on the plain, concise, and definite language in the two-counts of the indictment,

the defendant was able to begin preparing his defense.     A violation of the statute can occur

with grooming behavior and other acts of a defendant’s intent to entice, persuade, induce, or

coerce a minor, knowingly used a facility or means of interstate commerce, an individual

under the age of eighteen (18) to engage in sexual activities. Further, the statute has an

attempt provision that the Fifth Circuit found in United States v. Howard, 766 F.3d 414 (5th

Cir. 2014), not to be unconstitutionally vague or overbroad. Id., 425.

       The Court, on a motion to dismiss an indictment, looks to the sufficiency of the

essential elements of the offense, so that the indictment fairly informs a defendant of the

charge against which he must defend; and also to the specificity of the charges that might

enable a defendant “to plead an acquittal or conviction in bar of future prosecutions for the

same offense.” Hamling v. United States, 418 U. S. 87, 117 (1974); see also United States v.

Cooper, 714 F.3d 873, 877 (5th Cir. 2013); United States v. Resendiz-Ponce, 549 U. S. 102,

108 (2007).

       The Supreme Court has long stressed that, [a]n indictment . . ., if valid on its face, is

enough to call for trial of the charge on the merits.” Costello v. United States, 350 U.S. 359,

363 (1956). On a motion to dismiss an indictment for failure to state an offense, which is a

challenge to the sufficiency of the indictment, the court is to “take the allegations of the

indictment as true and to determine whether an offense has been stated.      United States v.

Kay, 359 F.3d 738, 742 (5th Cir. 2004) (quoting United States v. Santos-Riviera, 183 F.3d

367, 369 (5th Cir. 1999). A party may move the court under Federal Rule of Criminal

Procedure 12(b) to dismiss based on “any defense, objection, or request that the court

                                                3
      Case 3:20-cr-00088-TSL-FKB Document 38 Filed 10/05/20 Page 4 of 6




determine without a trial of the general issue.”       Fed. R. Crim. P. 12 (b).   The Fifth Circuit

has cautioned, “[I]n testing the sufficiency of an indictment, a court must not pierce the

pleadings and make a premature resolution of the merits of the allegations.” United States v.

Cadillac Overall Supply Co., 568 F.2d 1078, 1082 (5th Cir.), cert. denied, 437 U.S. 903

(1978).

          Defendant Coleman alleges that “the indictment . . . , on its face, it charges an

essential element against Mr. Coleman which cannot be met.” Mot. Doc # 26, at p. 1.

          In support of this assertion, the Defendant states in his memorandum of authorities to

the First Motion of dismissal, that the Government cannot prove the Defendant took a

“substantial step” to commit the crime of Attempted Enticement and Coercion. The Defendant

cites United States v. Barlow, 568 F.3d 215 (5th Cir. 2009) as his authority, because there

were no plans to meet at a hotel, no purchase of a plane ticket or any indication Defendant

Coleman would have met the minor for sexual activity. Motion at p. 5.

          The Fifth Circuit held in United States v. Barlow, that Barlow had already taken

substantial steps in persuading a person whom he believed was a minor to engage in illegal

sexual activity during the more than eleven months of communicating with the minor. Id. 219

(internal quotation omitted). The Fifth Circuit in Barlow defined “substantial step” as

“conduct which strongly corroborates the firmness of the defendant’s criminal attempt.”

“Mere preparation is not enough.” Id. at 219.

          The Government submits the facts in this case at trial will show firmness of defendant

Coleman’s criminal attempt to persuade the minor to engage in sexual activity.          Briefly, the

evidence will show that the defendant turned off his police body cam video recording device

                                                   4
      Case 3:20-cr-00088-TSL-FKB Document 38 Filed 10/05/20 Page 5 of 6




to speak privately with the 15-year-old runaway that he picked up pursuant to his duty as a

police officer. At that time, defendant Coleman gave the 15-year-old his private cellular

telephone number. The defendant after purchasing the phone began sexual explicit

conversations with the minor, including asking the minor to send him nude images of her

vagina via the cellular telephone purchased by the defendant. The defendant clearly knew the

age of the minor after he had located her in his official capacity as a Jackson Police Officer.

See Exhibit 1.   In addition, to the defendant purchasing a cellular telephone, he sent money

via Western Union to the 15-year-old.    Further, the defendant disconnected the cellular

phone services to the phone he purchased for the 15-year-old at the time the minor had run-

away from home again in April 2020. The defendant knew law enforcement was looking for

the missing 15-year-old, remained silent with knowledge of how to contact the missing child

as a police office, and disconnected the phone that could have assisted law enforcement in

locating the child.

       Title 18, United States Code, Section 2422(b) also requires that a defendant use a

means or facility of interstate commerce.   The statute does not require sexual contact occur,

but that the defendant sought to persuade, entice or induce the minor to engage in sexual

contact. Barlow citing United States v. Bailey, 228 F.3d 637, 639 (6th Cir. 2000) (§ 2422

criminalizes “persuasion and the attempt to persuade, not the performance of the sexual acts

themselves”). Id. footnote 10.   Accordingly, the First Motion of the defendant fails.

       A. Conclusion

       The indictment filed against the defendant on July 14, 2020, contained plain, concise,

definite, and particular language describing the charges against him.    The defendant was,

                                                5
      Case 3:20-cr-00088-TSL-FKB Document 38 Filed 10/05/20 Page 6 of 6




therefore, aware of the charges against him, and was able to begin preparing his defense.

Therefore, the Government respectfully requests the Court to deny the defendant’s first

motion to dismiss the Indictment.

                                                     Respectfully submitted,

                                                     MICHAEL D. HURST, JR.
                                                     United States Attorney

Dated October 5, 2020.                        By:    /s/ Glenda R. Haynes
                                                     GLENDA R. HAYNES
                                                     Assistant United States Attorney
                                                     MSB: #2132
                                                     501 E. Court Street, Suite 4.430
                                                     Jackson, MS 39201
                                                     Telephone: 601-965-4480
                                                     Facsimile: 601-965-4409
                                                     Glenda.Haynes@usdoj.gov




                               CERTIFICATE OF SERVICE

       I, Glenda R. Haynes, hereby certify that on this day, I filed the foregoing with the

Clerk of the Court using the electronic filing system, (“ECF”), which sent notification to all

parties of record.

       This the 5th day of October, 2020.



                                              /s/ Glenda R. Haynes__
                                              GLENDA R. HAYNES
                                              Assistant United States Attorney




                                               6
